PROMISSORY NOTE
 
$650,000
December 8, 2008
 
Tustin, CA

 
For value received, Gateway International Holdings, Inc., a Nevada corporation
(the “Company”), promises to pay to Joseph Gledhill and/or Joyce Gledhill,
individuals, or his/her assigns (Joseph Gledhill and Joyce Gledhill are referred
to herein as the “Holder”) the principal sum of Six Hundred Fifty Thousand
Dollars ($650,000) (the “Principal Amount”).  The principal hereof and any
unpaid accrued interest thereon shall be due and payable in accordance with
Section 2, below, but in no event later than 5:00 p.m., Pacific Standard Time,
on May 31, 2009 (the “Maturity Date”).  Payment of all amounts due hereunder
shall be made at the address of the Holders provided for in Section 8
hereof.  If payments are timely made in accordance with Section 2, below, no
interest shall accrue.  For any late or missed payments interest shall accrue on
the outstanding principal amount at the rate of eight percent (8%) per annum,
compounded annually based on a 365-day year.  Interest shall commence with the
first missed or late payment and shall continue on the outstanding principal
until paid in full.
 
1.           HISTORY OF THE NOTE.  This Note is being delivered to Holder in
full satisfaction of monies loaned to the Company pursuant to that certain
promissory note issued by the Company to Holder dated January 26, 2007, and
amended on May 5, 2008 and August 5, 2008, a copy of which is attached hereto as
Exhibit A (the “Original Gledhill Note”).  Upon payment in full of this Note, in
accordance with its terms, no amounts shall remain owing under this Note or the
Original Gledhill Note.
 
2.           PAYMENT SCHEDULE.  The amounts due under this Note are payable as
follows:  (i) $200,000 by January 31, 2009; (ii) $100,000 by February 28, 2009;
(iii) $100,000 by March 31, 2009; (iv) $100,000 by April 30, 2009; and (v)
$150,000 by May 31, 2009.
 
3.           PREPAYMENT.  The Company may, at its option, at any time and from
time to time, prepay all or any part of the principal balance of this Note,
without penalty or premium, provided that concurrently with each such prepayment
the Company shall pay accrued interest on the principal, if any, so prepaid to
the date of such prepayment.
 
4.           TRANSFERABILITY.  This Note shall not be transferred, pledged,
hypothecated, or assigned by the Company without the express written consent of
the Holder, which he may grant in his/her sole discretion.
 
5.           REPAYMENT GUARANTY.  The repayment of this Note in accordance with
its terms will be guaranteed by Money Line Capital, Inc., a California
corporation, in the form of personal guaranties attached hereto as Exhibit
B.  Upon an Event of Default, as defined below, the Holder may collect any and
all amounts due and owing by the Company under this Note from Money Line
Capital, Inc.
 

--------------------------------------------------------------------------------


 
6.           DEFAULT.  The occurrence of any one of the following events shall
constitute an Event of Default:
 


(a)           The non-payment, when due, of any principal or interest pursuant
to this Note;


(b)           The material breach of any representation or warranty in this
Note.  In the event the Holder becomes aware of a breach of this Section 6(b),
then provided such breach is capable of being cured by Company, the Holder shall
notify the Company in writing of such breach and the Company shall have five (5)
business days after notice to cure such breach;


(c)           The breach of any covenant or undertaking, not otherwise provided
for in this Section 6;


(d)           The commencement by the Company of any voluntary proceeding under
any bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
receivership, dissolution, or liquidation law or statute of any jurisdiction,
whether now or hereafter in effect; or the adjudication of the Company as
insolvent or bankrupt by a decree of a court of competent jurisdiction; or the
petition or application by the Company for, acquiescence in, or consent by the
Company to, the appointment of any receiver or trustee for the Company or for
all or a substantial part of the property of the Company; or the assignment by
the Company for the benefit of creditors; or the written admission of the
Company of its inability to pay its debts as they mature;


(e)           The commencement against the Company of any proceeding relating to
the Company under any bankruptcy, reorganization, arrangement, insolvency,
adjustment of debt, receivership, dissolution or liquidation law or statute of
any jurisdiction, whether now or hereafter in effect, provided, however, that
the commencement of such a proceeding shall not constitute an Event of Default
unless the Company consents to the same or admits in writing the material
allegations of same, or said proceeding shall remain undismissed for twenty (20)
days; or the issuance of any order, judgment or decree for the appointment of a
receiver or trustee for the Company or for all or a substantial part of the
property of the Company, which order, judgment or decree remains undismissed for
twenty (20) days; or a warrant of attachment, execution, or similar process
shall be issued against any substantial part of the property of the Company; or


Upon the occurrence of any Default or Event of Default, the Holder, may, by
written notice to the Company, declare all or any portion of the unpaid
principal amount due to Holder, together with all accrued interest thereon,
immediately due and payable, in which event it shall immediately be and become
due and payable, provided that upon the occurrence of an Event of Default as set
forth in paragraph (e) or paragraph (f) hereof, all or any portion of the unpaid
principal amount due to Holder, together with all accrued interest thereon,
shall immediately become due and payable without any such notice.  Upon the
occurrence of any Default or Event of Default the Holder may also pursue
collection against the guarantors listed in Section 6, above.
 
2

--------------------------------------------------------------------------------


 
7.           NOTICES.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
Party to be notified, (b) when sent by confirmed facsimile if sent during normal
business hours of the recipient, if not, then on the next business day, or (c)
one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.  All
communications shall be sent as follows:
 
If to the Company: 
  Gateway International Holdings, Inc.       3840 East Eagle Drive      
Anaheim, CA 92807       Attn. Chief Executive Officer      
Facsimile No.:
             
If to Holder:
 
Joseph Gledhill
                     
Facsimile No.:
   

 
or at such other address as the Company or Holder may designate by ten (10)
days’ advance written notice to the other Party hereto.
 
8.           GOVERNING LAW; VENUE.  The terms of this Note shall be construed in
accordance with the laws of the State of California, as applied to contracts
entered into by California residents within the State of California, and to be
performed entirely within the State of California.  The parties agree that any
action brought to enforce the terms of this Note will be brought in the
appropriate federal or state court having jurisdiction over Orange County,
California.
 
9.           ATTORNEY’S FEES.  In the event the Holder hereof shall refer this
Note to an attorney to enforce the terms hereof, the Company agrees to pay all
the costs and expenses incurred in attempting or effecting the enforcement of
the Holder’s rights, including reasonable attorney’s fees, whether or not suit
is instituted.
 
10.          CONFORMITY WITH LAW.  It is the intention of the Company and of the
Holder to conform strictly to applicable usury and similar laws.  Accordingly,
notwithstanding anything to the contrary in this Note, it is agreed that the
aggregate of all charges which constitute interest under applicable usury and
similar laws that are contracted for, chargeable or receivable under or in
respect of this Note, shall under no circumstances exceed the maximum amount of
interest permitted by such laws, and any excess, whether occasioned by
acceleration or maturity of this Note or otherwise, shall be canceled
automatically, and if theretofore paid, shall be either refunded to the Company
or credited on the principal amount of this Note.
 
11.          MODIFICATION; WAIVER.  No modification or waiver of any provision
of this Note or consent to departure therefrom shall be effective unless in
writing and approved by the Company and the Holder.
 
[signature page follows]
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Company has executed this Promissory Note as of the date
first written above.



   
“Company”
         
Gateway International Holdings, Inc.,
   
a California corporation
                /s/ George Colin    
By:           George Colin
   
Its:           Chief Executive Officer
     
Agreed to by:
         
Joseph Gledhill
   
an individual
                /s/ Joseph Gledhill    
By:  Joseph Gledhill
               
Joyce Gledhill
   
an individual
                /s/ Joyce Gledhill    
By:  Joyce Gledhill
   

 
4

--------------------------------------------------------------------------------


 
EXHIBIT A


ORIGINAL GLEDHILL NOTE
 

--------------------------------------------------------------------------------


 
EXHIBIT B


PERSONAL GUARANTY
 

--------------------------------------------------------------------------------

